Title: William Thornton to Thomas Jefferson, 30 August 1809
From: Thornton, William
To: Jefferson, Thomas


          Dear Sir  City of Washington 30th Augst 1809
          I had last Night the honor of your Letter of the 24th Instt and am much gratified by any opportunity of testifying in the smallest degree my high esteem & respect.
          I am exceedingly obliged by your kind wish to have seen me with the President & his Lady, and Mr & Mrs Gallatin. To see you, and your amiable & excellent Family would at all times be sufficient Inducement, but if any attraction could be added you have mentioned those I most highly admire and esteem.—My public Duties however press so much upon me that Atlas-like I imagine a world upon my Shoulders—You will say a world of notions.—
          I preserved four of the best ram Lambs of my Flock—one of them was unfortunately killed by my neighbour’s Dogs, but I desired Mr Dougherty to pick out for you one of the remainder, & I send you his choice, being a handsome young ram, and with the finest wool. As he informed me that he suspected your Ewe would not breed I desired him to take the Cart to my Farm, and select the best Ewe in my possession, as I could depend more on his Judgment than my own. I will also send four of my best broad tail’d Ewes to Mr Peter’s Cape ram if you should incline to have that Breed; but I am not so partial to those as to the short-legged Sheep which I possess. When my old ram died this Spring my manager informed me he measured the Tail & it was sixteen Inches across independent of the wool.—I am pleased with the Account given by our Friend Judge Peters in the “memoirs of the Philadelphia Society for promoting Agriculture”—Vol: 1st P. 163. note.—Lest you should not have yet obtained the work I will insert it.—
          —“I presented, several years ago, to my late most worthy & lamented Friend General Hand, as a trustee for its introduction into the County, a valuable imported Ram of the Broad-taild Breed of Sheep obtained off the mountains of Tunis, by the present General Eaton when Consul in that regency. This Ram has improved the Breed of Sheep in Lancaster County, and the Country adjacent, to a great extent. I know not any Breed of Sheep superior, and few equal to it. Its fleece is of the first quality, and the valuable Points singularly good. I regret that by accident, the old ram has been lately killed; but I have the full blood in his Descendants. No other african Sheep is to be compared to this Species; either for fleece, fattening, or hardihood.—It bears our severest winters without shelter. Some of the best Lamb & mutton sold in our market, are of this Breed; which is now spread through many parts of this State & Jersey.” I observe also some very good remarks on this breed of Sheep in the Preface P. vi.—finishing by observing—“Perhaps a cross with the merino would benefit both.”—
          I have engaged a merino ram ¾ blood, which I mean to cross with my broad-taild breed; and though a ram possessing only one cross of the same blood, I have heard, finds no difficulty in gliding under their enormous Cushions, yet a merino I suppose would be alarmed at such an unnatural mass, therefore I had the tails of my young Ewes cut off; and only lost one, which I am confident was by inattention after the operation. I directed them to be laid on their Backs, and the Skin of the tail being slipped toward the root, the tail resting on a Block a broad & sharp axe was applied near the root of the Tail (the loose Skin still intermediate) and by the stroke of a mallet the tail severed at a blow; the Skin was then drawn up over the Stump & sewed to the other on the upper sides, so as to protect the Stump, & leave the parts exposed, and thus they are prepared for any cross.—This being done in cool weather subjects the animals to very little if any risk.—
          
           I have no doubt that the Spaniards, whose Blood is much tainted by the moors, are under obligation to their ancient Conquerors, for their fine Horses derived from the Barbs, and they from Arabia by the Caravans of religious Pilgrims; and the Sheep I have no doubt also originated from those imported by the moors into Spain, where their extensive uncultivated Hills have afforded fine pasturage for many ages, and the lazy Spaniards were well calculated for Shepherds. They had little to attend to but to give Salt, & finding the fine wool commanded a very high price they from time to time selected the finest for stock sheep.—I am confident also, that peculiar Situations are, by being adapted to Sheep, capable of producing great changes in, not only the quantity but also the quality of the wool, and I observed in the Counties of Maryland, washed by the Chesapeake, which not only tempers the Air, but encrusts the Grass overflowed by the Tide with Salt, that the Sheep thrive in a surprising manner. Many attributed the fineness of the Sheep to a peculiar breed, obtained, by a Major Chew, of Calvert County, from England, and I think it probably aided much; but I saw common Sheep, purchased from those who were supposed not to have benefitted by that breed, placed in the pastures I before mentioned, and in one Season their wool was thought by the Proprietors to have nearly doubled in quantity & to be also benefitted in quality.—These Grounds were remarkably hilly, the sides cleared to the South, the bottoms laved with Salt water, the tops shaded by Pines, by Cedars, & common woods; wild onions were also very prevalent in some places, white clover common.Thus all that could tend to feed with their choicest food, to protect them in winter, and keep them cool in Summer, were found there: but musketos were very numerous & troublesome, & Seed Ticks (unknown in most countries but very abundant in many parts of Maryland & Virga) were very troublesome there. Knowing that the Hair of the Indians, who are constantly exposed, is exceedingly harsh & thick, and compared to the Hair of those who are neither exposed to great heats nor colds, as hemp is to Flax, or flax to silk, may we not suppose that if Sheep be kept where they will enjoy a temperate Climate, where sunny Banks in winter and Shady Hills in Summer will afford them the proper choice of Situation, and added to these their favourite food, sweet short grass and white Clover with wild Herbs which are very abundant on our Hills, and by plenty of Salt in sheltered troughs; where allso they are neither exposed to the continual torments of Musketos nor Seed Ticks &c, that the best & purest Stocks will in a few Years be highly improved?—
          
          Capt. Coles says the merinos at Rambouillet are three times as large as our common Sheep, and sometimes yield sixteen ℔, of fine wool.—This shews what may be done by care.—
          A Work has been published by Robt bakewell of England wch shews that limestone Land is unfavourable to fine Wool but that Clay soil is excellent. This work is improved by the Observations of Lord Somerville.—
          If our Government could obtain from France or Spain but particularly from France, permission to import thence a hundred merinos, and keep them in the public Grounds in this City fixing a value on the Lambs, and let them be sold to those who are desirous of improving the Breed, or selling them at public sale what benefit would be rendered! it is incalculable, and why not do it? Mr Parker would supply us.—If the Vicuna were also to be imported it might prove valuable.—The Camel will be brought by the Turk O’Brien, and I think I was in some degree instrumental in forming his Determination.—If the Ostrich could be let loose in the sandy wilds of Louisiana or in East or West Florida it would I doubt not increase rapidly—The Hare & red legged Patridge I imagine would also succeed in this Country—and while we promote valuable Animals we ought also to set a price on the Heads of wolves Foxes &c &c—
          Nothing has yet been done towards the Establishment of a Botannic Garden. Mr Hamilton has a thousand valuable Exotics to dispose of at this time at the woodlands.—
          I have sent a few more roots of my Fig-trees—and also a Root of the Terragon, which you were so good as to give me to propagate. I have distributed several.—
          If the Fig trees be planted in very rich light wood soil, or a very light compost fit for Asparagus Beds you will find they will produce very large fruit. We had a few a third of a pound in weight, many a quarter of a pound.—
          My Wife & her Mother join me in most respectful Compliments to your excellent Family and self—also to the President his Lady, Mr & Mrs Gallatin & Capt Coles. I am dear Sir with the highest respect & esteem very sincerely Yr &c William Thornton
        